          Case 1:20-cr-00369-LGS Document 35 Filed 09/17/20 Page 1 of 2




                             Application GRANTED. Defendant's bond is modified to omit filing of the confession of
                             judgment on the Virginia property in light of the Government's acceptance of the
BY ECF                       property owner's (1) signed and notarized confession of judgment and (2) affidavit
Hon. Lorna G. Schofield      acknowledging the judgment. The Clerk of Court is respectfully directed to close the
United States District Judge docket entry at #32.
Thurgood Marshall
United States Courthouse     SO ORDERED
40 Foley Square
New York, NY 10007           Dated: September 17, 2020
                                    New York, New York
       Re:     United States v. Jose Cespedes, 20 Cr. 369 (LGS)

Dear Judge Schofield,

        We write to respectfully request a modification to the bond set by Your Honor in the above
captioned matter. Mr. Cespedes was released on a bond in the amount of $750,000.00 secured by
the posting of three properties located at 55 Palisade Avenue, Yonkers, New York, 10701, 115
Young Avenue, Yonkers, New York, 10710 and 407 Villas Court, Chester, Virginia 23836 and
four suretors. To date, all suretors have executed the bond and confessions of judgement have been
filed in Westchester County for the properties located at 55 Palisade Avenue and 115 Young
Avenue. Copies of the confessions of judgment have been provided to the Government. Mr.
Cespedes has surrendered his expired passport to the undersigned.

        With regard to the property located at 407 Villas Court, Chester, Virginia 23836, we have
secured a signed and notarized confession of judgment from Jasmary Tineo and provided this to
the Government. The clerk’s office in Virginia has indicated that they do not accept confessions
of judgment and that in order to file a lien, we would have to secure counsel to file a motion. The
cost of the lien would be approximately $2,600.00. In lieu of filing this confession of judgment,
the Government has agreed to accept the signed and notarized confession of judgment along with
an affidavit from Ms. Tineo acknowledging the lien and agreeing to not encumber the property in
any way during the pendency of these proceedings. We have provided both the confession of
judgment and the affidavit to the Government.

       We respectfully ask that the bond be modified to omit the filing of the confession of
judgment in Virginia pursuant to the terms set forth above. Thank you for your courtesy and
consideration.

                                                              Respectfully Submitted,

                                                              _________/s/_________

                                                              James Kousouros, Esq.
         Case 1:20-cr-00369-LGS Document 35 Filed 09/17/20 Page 2 of 2




c.c.
       Peter Davis
       Assistant United States Attorney
